Citation Nr: 1038190	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  08-19 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for loss of vision in the right eye.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1945 to November 
1948 and from February 1949 to March 1955.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 decision of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Veteran testified before the undersigned at a Travel Board 
hearing in October 2008.

In November 2008, the Board remanded the issue for additional 
development.  The development has since been completed and the 
issue is, once again, before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  The evidence of record demonstrates the vision loss of the 
right eye was not incurred as a result of VA hospital care, 
medical or surgical treatment, examination, training and 
rehabilitation services, or a compensated work therapy program, 
and was not due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for right eye vision loss have not been 
met. 38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.361 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A June 
2007 letter fully satisfied the duty to notify provisions prior 
to the adjudication of the Veteran's claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Veteran's service treatment records, VA treatment records, 
and private treatment records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence relevant to 
the issue on appeal exists and further efforts to obtain records 
would be futile.  A June 2009 letter from Shands Medical Plaza 
Eye Center indicates that the Veteran's 1992 treatment records 
are unable to be obtained as there are no available treatment 
records prior to 2005.   Nevertheless, the Board finds that the 
RO substantially complied with the November 2008 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that a VA medical opinion was obtained in June 
2010.  When VA undertakes to provide a VA examination or obtain a 
VA opinion it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA opinion obtained in this case is adequate 
as it was predicated on a full reading of the private and VA 
medical records in the Veteran's claims file and the statements 
of the appellant.  The June 2010 report also provided a complete 
rationale for the opinion and summarized the pertinent evidence 
of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file was 
reviewed).  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

1151 Claim

In general, when a veteran experiences additional disability as 
the result of hospital care, medical or surgical treatment, or 
examination furnished by VA, disability compensation shall be 
awarded in the same manner as if such additional disability or 
death were service-connected.  38 U.S.C.A. § 1151 (West 2002).

VA regulations provide that benefits under 38 U.S.C. 1151(a), for 
claims received by VA on or after October 1, 1997, for additional 
disability or death due to hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, or 
compensated work therapy program, require actual causation not 
the result of continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished, unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must not 
have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2009).

To establish causation the evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and that 
the veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical treatment, 
or examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely diagnose 
or properly treat the disease proximately caused the continuance 
or natural progress.  38 C.F.R. § 3.361(c).

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the degree 
of care that would be expected of a reasonable health care 
provider or that (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent.  38 C.F.R. § 3.361(d)(1).

The United States Court of Appeals for Veterans Claims (Court) 
has held that for claims under 38 U.S.C. 1151(a) received by VA 
on or after October 1, 1997, the mere fact that a claimant is 
harmed by an event that occurs coincidentally with VA hospital 
care, medical or surgical treatment, or an examination is not 
sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. 
App. 284, 287 (2009).  It was noted that a plain reading of the 
statute precluded the conclusion that domiciliary care is a 
component of hospital care and that domiciliary care should be 
not be considered as contemplated by section 1151. The Court 
further found that "it is clear that the operative issue is not 
whether the appellant was housed in a VA care facility or whether 
domiciliary care qualifies under § 1151 as "medical treatment," 
but whether VA's direct actions caused his harm."  Id. at 289.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2009).

In this case, the pertinent facts are not in dispute.  The 
evidence of record shows that the Veteran has undergone multiple 
eye surgeries, including a 1989 surgery for a right eye cataract.  
A June 1992 VA record shows that the Veteran underwent a YAG 
capsulotomy in December 1991.  June 1992 treatment record 
indicated  retinal detachment occurring nine days later to the 
right eye with a subsequent procedure to repair the tear.  The 
Board notes that it is unclear whether the examiner's notation 
was based on his own medical conclusions or history provided by 
the Veteran. The Veteran had recurrent detachment in January 
1992, April 1992, and June 1992.  The medical evidence of record 
also shows a history of treatment for macular degeneration.  The 
Veteran is blind in the right eye. 

The Veteran contends that the surgery performed on him in 1991 to 
remove a secondary cataract or webbing (the YAG capsulotomy 
surgery) was performed by a VA physician from the Gainesville VA 
hospital facility at the Shands medical facility at the 
University of Florida (located across the street).  He maintains 
that the VA physician was negligent and tore the retina, causing 
his blindness.

The Board notes that the Veteran was afforded a VA examination in 
August 2005, however the examiner was unable to offer a medical 
opinion pertinent to this case as he did not have a copy of the 
claims file for review.  

In June 2010, the Veteran was afforded a medical opinion by a VA 
examiner.  The examiner determined, based on a complete review of 
the medical evidence of record, that the loss of vision of the 
right eye was not caused by VA medical treatment, rather severe 
vision loss was due to macular degeneration.  The examiner noted 
that visual acuity of the right eye was 20/FC (finger count) 
prior to cataract surgery in 1989 and vision after cataract 
surgery and initial retinal detachment was 20/CF at 1 ft.  He 
further stated that surgeries to repair the subsequent retinal 
detachment were unsuccessful in the right eye and that the 
remaining vision was lost due to recurrent retinal detachments, 
but he could not determine whether the additional vision loss was 
due to a YAG laser capsulotomy.  The examiner noted that retinal 
detachment is a risk of YAG laser capsulotomy and that the risk 
of such retinal detachment following YAG laser capsulotomy is 
very small and very rare.  He stated that he could only assume 
that the Veteran was made aware of the risk involved with the YAG 
laser capsulotomy and could not resolve the issue of whether the 
vision loss was due to surgical treatment because there were no 
records of the surgery in the claims file.  The examiner further 
emphasized that loss of vision in the right eye was not caused by 
carelessness, negligence, lack of proper skill, error in judgment 
or similar instance of fault on the part of VA in furnishing 
treatment and determined that VA followed the appropriate 
standard of care and exercised the degree of care expected of a 
reasonable health care provider. 

Based on a review of the record, the Board finds no competent and 
credible evidence to support the Veteran's contentions in this 
case.   In this regard, the 2010 VA examiner provided a negative 
association between the Veteran's right eye vision loss and any 
negligence on the part of VA during his eye surgeries and 
indicated that retinal detachment is a risk of YAG capsulotomy 
albeit a small and rare risk.  He noted that severe vision loss 
was due to macular degeneration.  This statement responded 
directly to the request for a medical opinion and is thus, 
adequate and probative for VA purposes.  

A medical opinion is adequate when it is based upon consideration 
of the veteran's prior medical history and examination and also 
describes the disability in sufficient detail so that the Board's 
evaluation of the claimed disability will be a fully informed 
one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Upon review, 
the Board finds the 2010 VA examiner's medical opinion probative.  
More specifically, after reviewing all available records in the 
Veteran's claims file, the examiner determined that loss of 
vision of the right eye was not proximately due to any negligence 
on the part of VA and that standard of care was appropriate and 
reasonable and that retinal detachment is a risk involved with 
the YAG laser capsulotomy although very rare.  The Board finds 
the opinion probative as it is based on a complete review of the 
claims file and the accurate history provided therein.  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board must assess the credibility and probative value of the 
medical evidence in the record); see also Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that the Board may appropriately 
favor the opinion of one competent medical authority over 
another); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion included the physician's access to the claims 
file and the thoroughness and detail of the opinion); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that 
the probative value of medical opinion evidence is based on the 
personal examination of the patient, the knowledge and skill in 
analyzing the data, and the medical conclusion reached).  The 
examiner found that the Veteran's primary vision loss was caused 
by macular degeneration and that the Veteran's risk of retinal 
detachment during surgery was very small.  In this regard, the 
Board notes October 2008 testimony provided by the Veteran 
indicated that he signed a waiver prior to his 1991 cataract 
surgery, indicating that he was provided information about the 
surgery and its risks.  Although the content of the waiver is 
undisclosed, based on the 2010 VA examiner's medical opinion, the 
Board presumes that waivers distributed to patients prior to 
surgery, such as was given the Veteran prior to his cataract 
surgery, discussed any and all surgical risks including that of 
retinal detachment as the VA examiner indicated such was a risk 
of the type of surgery the Veteran underwent.  As the examiner 
provided a complete rationale for the medical opinion, which is 
fully supported by the evidence of record, the Board deems the 
negative nexus opinion probative.

As a final note, the Board observes that it is not entirely clear 
from the record as to whether the Veteran's vision loss was due 
to VA surgery.  In this regard, the 2010 VA examiner stated that 
he could not resolve the issue because there were no records of 
the surgery in the claims file.  The VA examiner remarked that 
the risk of retinal detachment due to YAG laser capsulotomy is 
rare, he could not provide an opinion in this regard.  The 
examiner's statement was itself a medical opinion because it was 
rendered in the examiner's capacity as a physician addressing a 
medical question.  That a non-speculative opinion is not feasible 
merely makes the statement non-probative as to a negative or 
affirmative answer to whether the Veteran's right eye vision loss 
is related to a prior eye surgery and thus "non-evidence" on that 
particular question.  See Roberts v. West, 13 Vet. App. 185, 189 
(1999) (holding that "the fact that [a] medical opinion was 
inconclusive ... does not mean that the examination was 
inadequate."); Perman v. Brown, 5 Vet. App. 237, 241(1993) (where 
a physician is unable to provide a definite causal connection, 
the opinion on that issue constitutes "what may be characterized 
as 'non- evidence."') overruled on other grounds by Robinson v. 
Mansfield, 21 Vet. App. 545, 550-51 (2008).  Because the examiner 
reviewed all the evidence of record in rendering this opinion, 
and provided a rationale for the statement, the medical opinion 
with regard to whether the Veteran's remaining right eye vision 
loss was related to surgery is not inadequate.  However, this is 
not a case where VA failed to ensure that an adequate medical 
opinion was rendered.  

The Board finds no competent evidence of record to support the 
Veteran's contention that his retinal detachment and/or loss of 
vision were caused by any of his eye surgeries.  In this regard, 
as noted by the 2010 VA examiner, the risk of retinal detachment 
is extremely rare.  Further, the medical evidence of record 
provides no connection between the Veteran's first eye surgery in 
1991 and any of the subsequent surgeries for retinal detachment.  
The Board emphasizes that although a June 1992 treatment record 
notes retinal detachment nine-days after the 1991 surgery, it is 
unclear whether the examiner's notation was based on his own 
medical conclusions or history provided by the Veteran.  In any 
case, the Board notes once again that the record contains no 
probative evidence linking the Veteran's right eye vision loss to 
a 1991 cataract surgery performed by the VA.

Based upon the evidence of record, the Board finds loss of vision 
in the right eye was not incurred as a result of VA hospital 
care, medical or surgical treatment, examination, training and 
rehabilitation services, or a compensated work therapy program.  
The evidence of record, to include the 2010 VA examiner's opinion 
shows that the Veteran's vision loss was primarily due to macular 
degeneration and that although he could not determine whether any 
additional vision loss was due to cataract surgery, he noted that 
retinal detachment following such surgery is a risk albeit very 
rare and thus reasonably foreseeable, and could find no evidence 
of any negligence or carelessness by VA in treating the Veteran.  
Thus, the record shows no probative evidence that the Veteran's 
right eye vision loss is related to any VA medical care.  In this 
regard, the Veteran's contentions are outweighed by the 2010 VA 
examiner's probative medical opinion.  Therefore, the claim for 
entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for loss of vision in the right eye must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claim.





ORDER


The appeal is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


